court's factual findings regarding good cause, but we will review the
court's application of the law to those facts de novo."), cert. denied, 568
U.S. , 133 S. Ct. 988 (2013). Furthermore, Julian failed to demonstrate
that side effects of the psychotropic drugs should excuse the entire delay.
See Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003)
(holding that a claim of ineffective assistance of counsel may excuse a
procedural default, but the claim itself must not be procedurally defaulted
but must be raised within a reasonable time after discovering it to satisfy
good cause). We conclude that the district court did not err in rejecting
this good-cause argument and in denying the petition as procedurally
barred. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                   Douglas


                                                                  J.
                                   Saitta


cc: Hon. Connie J. Steinheimer, District Judge
     Story Law Group
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                     2